Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amended claims 1-3, 5, 7, 9-15, 17, 19 – 22 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-3, 5, 7, 9-15, 17, 19 – 22 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. Claims 4, 6, 8, 16 and 18 are cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Chris Lutz (attorney) for filed amended claims:

1.	(Currently Amended) A device for detecting and countering an illicit capture device, comprising:
an antenna for receiving RF signals from the illicit capture device, the RF signals including data indicative of personal information of a user;
	a modulation circuit for demodulating the received RF signals into packets of data;
	logic for receiving and interpreting a transmission profile indicative of an intended use of the received packets from the data in the packets, the logic for comparing the data to characteristics of known malicious devices having a capability for covert gathering of personal data, and based on the comparison of one or more of the characteristics, computing, based on the transmission profile, whether the transmission profile is associated with transmissions from illicit capture devices and computing a likelihood that the RF signals emanated from a deployed, illicit capture device; the logic further comprising:
locating, in the received data packets, fields indicative of circuit components employed for transmitting the received RF signals;
extracting, from the located fields, an identity of a manufacturer of the circuit components based on a BD_ADDR field in a Bluetooth packet, referencing the Organizationally Unique Identifier (OUI) and device ID fields in the Bluetooth packet; and
comparing the identity to manufacturers of components associated with illicit capture devices;
	the received packets including captured, sensitive data from the illicit capture device and based on proximity to a point of exchange of the sensitive data; and
	an interface for communicating the computed likelihood of an unauthorized device presence for manual inspection and intervention.

2.	(Original) The device of claim 1 wherein the logic includes instructions for identifying transmission features indicative of the malicious device characteristics, the features including periodicity, transmission hardware components, signal strength, and transmission profile.

3.	(Original) The device of claim 1 wherein the logic includes instructions for measuring a periodicity of the received data packets, and based on a duration and recurrence of the received data packets, computing whether the data packets emanated from a suspect device.

4.	(Cancelled) .

5.	(Original) The device of claim 1 wherein the logic includes instructions for:
	determining a signal strength of the received RF signals for a plurality of data packets;
	computing a variance of the signal strength for the plurality of data packets; and
	determining, based on the variance, whether the RF signals emanated from a suspect device.

6.	(Cancelled).

7.	(Original) The device of claim 1, wherein the logic is further operable to conclude that if the transmission profile designates a serial port protocol, then there is a likelihood that the transmission emanates from an illicit capture device.

8.	(Cancelled) .

9.	(Original) The device of claim 5 wherein the logic further includes instructions for determining, if the signal strength is invariant over transmission of a plurality of data packets, then the data packets likely emanated from a suspect device.

10.	(Original) The device of claim 3 wherein the logic further includes instructions for:
	determining if the transmission of the data packets occurs at a repeated transmission window of time iterated at regular or daily intervals; and 
	concluding that a regular pattern of transmission windows with intervening dormant periods indicates that the transmission of the data packets emanated from a suspect device.

11.	(Original) The device of claim 1 wherein the received RF signals are modulated to include Bluetooth transmissions in the range of 2.402 GHz to 2.480 GHz.

12.	(Original) The device of claim 1 further comprising an interface to a database of characteristics of malicious devices, the database including properties of transmissions denoting malicious capture activity and a likelihood, for each property, that the property is indicative of a malicious RF interception.

13.	(Currently Amended) A method for detecting spurious communications from an unauthorized device, comprising:
	gathering, at a receiver disposed in a monitored environment, RF signals suspected of transporting sensitive data;
	analyzing the RF signals for received packets including an indication that the RF signals emanated from an illicit device, analyzing further comprising:
		deriving one or more characteristics indicative of RF signals that emanated from a suspect device, the characteristics including periodicity, signal strength, a transmission profile indicative of an intended use of the received packets, and transmitter manufacturer, including:
locating, in the received data packets, fields indicative of circuit components employed for transmitting the received RF signals;
extracting, from the located fields, an identity of a manufacturer of the circuit components based on a BD_ADDR field in a Bluetooth packet, referencing the Organizationally Unique Identifier (OUI) and device ID fields in the Bluetooth packet; and
comparing the identity to manufacturers of components associated with illicit capture devices;
	computing, based on the characteristics, whether the transmission profile is associated with transmissions from illicit capture devices including a likelihood  of whether the received packets include captured, sensitive data from the illicit capture device and based on proximity to a point of exchange of the sensitive data; and
	rendering the result for subsequent inspection and intervention.

14.	(Original) The method of claim 13 further comprising deriving characteristics indicative of periodicity, transmission hardware components, signal strength, and transmission profile.

15.	(Original) The method of claim 13 wherein deriving the characteristics includes measuring a periodicity of the received data packets, and based on a duration and recurrence of the received data packets, computing whether the data packets emanated from a suspect device.

16.	(Cancelled) .

17.	(Original) The method of claim 13 wherein analyzing the RF signals further includes:
determining a signal strength of the received RF signals for a plurality of data packets;
	computing a variance of the signal strength for the plurality of data packets; and
	determining, based on the variance, whether the RF signals emanated from a suspect device.

18.	(Cancelled).

19.	(Original) The method of claim 13 further comprising receiving RF signals modulated to include Bluetooth transmissions in the range of 2.402 GHz to 2.480 GHz.

20.	(Currently Amended) A computer program embodying program code on a non-transitory medium that, when executed by a processor, performs steps for implementing a method of detecting spurious communications from an illicit capture device, the method comprising:
	gathering, at a receiver disposed in a monitored environment, RF signals suspected of transporting sensitive data;
	analyzing the RF signals for received packets including an indication that the RF signals emanated from an illicit device, analyzing further comprising:
		deriving one or more characteristics indicative of RF signals that emanated from a suspect device, the characteristics including periodicity, signal strength, a transmission profile indicative of an intended use of the received packets, and transmitter manufacturer; including:
locating, in the received data packets, fields indicative of circuit components employed for transmitting the received RF signals;
extracting, from the located fields, an identity of the manufacturer of the circuit components based on a BD_ADDR field in a Bluetooth packet, referencing the Organizationally Unique Identifier (OUI) and device ID fields in the Bluetooth packet; and
comparing the identity to manufacturers of components associated with illicit capture devices; 
		computing, based on the characteristics, whether the transmission profile is associated with transmissions from illicit capture devices including a likelihood of whether the received packets include captured, sensitive data from the illicit capture device and based on proximity to a point of exchange of the sensitive data; and
	rendering the result for subsequent inspection and intervention.

21. (New) The device of claim 1, wherein the packets contain data retrieved based on a copy resulting from a physical exchange with a source of the captured sensitive data.

22. (New) The device of claim 1, wherein the packet contains the sensitive data resulting from: 
	physical engagement of a personal storage device including the sensitive data of the targeted individual; and 	
	copying the sensitive data from the personal storage device.


Reasons for Allowance
None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: computing, based on the transmission profile, whether the transmission profile is associated with transmissions from illicit capture devices and computing a likelihood that the RF signals emanated from a deployed, illicit capture device. Locating, in the received data packets, fields indicative of circuit components employed for transmitting the received RF signals. Extracting, from the located fields, an identity of a manufacturer of the circuit components based on a BD_ADDR field in a Bluetooth packet, referencing the Organizationally Unique Identifier (OUI) and device ID fields in the Bluetooth packet and comparing the identity to manufacturers of components associated with illicit capture devices. The received packets including captured, sensitive data from the illicit capture device and based on proximity to a point of exchange of the sensitive data and an interface for communicating the computed likelihood of an unauthorized device presence for manual inspection and intervention.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 13 and 20 mutatis mutandis. Claims 4, 6, 8, 16 and 18 are cancelled.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ortiz-Criado Jorge can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BADRINARAYANAN /PExaminer, Art Unit 2496